DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 10, 13, 14, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 10,090,484 B1) in view of Lee et al. (US 2012/0018749 A1) and Hasegawa et al. (US 2012/0104367 A1).
Regarding claim 7, Kwon shows in Figs. 5A-5M and related text a method of making a multi-color organic light-emitting diode (OLED) array (Col. 10, lines 4-8), the method comprising:
forming a first electrode 211/212/213 on a substrate 100 (Fig. 5A; Col. 10, lines 9-12); 

forming a first array of OLED structures for a first color (red) on the substrate (Fig. 5C; Col. 11, line 20) comprising the steps of: 
depositing an organic light-emitting structure 221 (221a/221b/221c) on the first electrode (Col. 6, lines 55-64 and Col. 11, lines 19-22); 
depositing a second electrode 231 (the conductive lithium fluoride (LiF) sublayer of Kwon’s LiF/Al bilayer 231) on the organic light-emitting structure (Col. 8, lines 4-7 and Col. 11, lines 23-39); and
depositing a multi-layer capping structure 231/241 (the aluminum (Al) sublayer of Kwon’s LiF/Al bilayer 231 + indium tin oxide (ITO) 241) over the second electrode, including depositing a first conductive layer 231 (the aluminum (Al) sublayer of Kwon’s LiF/Al bilayer 231) and a second conductive layer 241 such that each of the first conductive layer and the second conductive layer has a lateral extent greater than a lateral extent of the organic light-emitting structure (Col. 8, lines 4-7 and Col. 11, lines 40-44);
removing the photoresist (Fig. 5E; Col. 12, lines 9-10); 
depositing a second photoresist 420 on the substrate in a second pattern (Fig. 5F; Col. 12, lines 38-41); and
forming a second array of OLED structures 202 on the substrate for at least one second color (green) such that the first array of OLED structures 201 and the second array of OLED structures are not overlapping along the thickness direction of the 
Kwon does not disclose forming a distributed Bragg reflector comprising alternating layers of dielectric material on a substrate, forming the first electrode on the distributed Bragg reflector, depositing the photoresist on the distributed Bragg reflector in the first pattern, forming the first array of OLED structures for the first color on the distributed Bragg reflector, depositing the second photoresist on the distributed Bragg reflector in the second pattern, forming the second array of OLED structures on the distributed Bragg reflector for the at least one second color, and forming a directional optical guiding surface on the first array of OLED structures and the second array of OLED structures.
Lee teaches in Fig. 1 and related text forming a distributed Bragg reflector 110 comprising alternating layers 111/112/113 of dielectric material on a substrate 100 ([0056], line 3 and [0059], lines 1-4); and
forming the first electrode 120 on the distributed Bragg reflector ([0061], lines 1-4); 
Hasegawa teaches in Figs. 1A, 1B and related text forming a directional optical guiding surface 30 on the first array of OLED structures 1(13R) and the second array of OLED structures 1(13G) ([0021], lines 7-12 and [0022], line 2).
Kwon, Lee and Hasegawa are analogous art because they each are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon with the specified features of Lee and Hasegawa because they are from the same field of endeavor.

It is respectfully submitted that Kwon and Lee in combination teach depositing the photoresist on the distributed Bragg reflector in the first pattern, forming the first array of OLED structures for the first color on the distributed Bragg reflector, depositing the second photoresist on the distributed Bragg reflector in the second pattern, and forming the second array of OLED structures on the distributed Bragg reflector for the at least one second color, inasmuch as Kwon’s manufacturing method (Figs. 5A-5M) will proceed with Lee’s distributed Bragg reflector interposed between Kwon’s pixel electrodes 211/212/213 and substrate 100 in accordance with how the primary reference, Kwon, is being modified by the secondary reference, Lee, in the current rejection (i.e., the distributed Bragg reflector of Lee is being incorporated into the organic light-emitting display apparatus of Kwon to improve light emission efficiency and color purity as explained by Lee in paragraph [0060] thereof).
Regarding claim 8, Kwon in view of Lee and Hasegawa discloses depositing the first conductive layer comprises depositing a layer of aluminum (aluminum sublayer of Kwon’s LiF/Al bilayer 231) (Kwon: Col. 8, lines 4-7), and depositing the second conductive layer comprises depositing a layer of indium tin oxide (ITO) onto the layer of aluminum (Kwon: Col. 11, lines 40-44).
Regarding claim 10, Kwon in view of Lee and Hasegawa discloses depositing the organic light-emitting structure by an evaporation process (Kwon: Col. 11, lines 23-24).
Regarding claim 13, Kwon in view of Lee and Hasegawa discloses depositing the second electrode by an evaporation process (Kwon: Col. 11, lines 23-24).
Regarding claim 14, Kwon in view of Lee and Hasegawa shows forming an undercut photoresist structure 300 (310/320) and depositing the first array of OLED structures, the first conductive layer, and the second conductive layer into a patterned feature OR1/AOR1 of the undercut photoresist structure (Kwon: Figs. 5B, 5C; Col. 10, lines 53-67 and Col. 11, lines 1-15).
Regarding claim 30, Kwon in view of Lee and Hasegawa discloses the alternating layers of dielectric material in the distributed Bragg reflector comprise two different materials having different refractive indices (Lee: [0059]).
Regarding claims 32 and 33, Kwon in view of Lee and Hasegawa discloses the directional optical guiding surface is a dielectric surface, wherein the dielectric surface is a lens surface or lens-like surface (Hasegawa: [0046], lines 1-2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 10,090,484 B1) in view of Lee et al. (US 2012/0018749 A1) and Hasegawa et al.  as applied to claim 7 above, and further in view of Choung et al. (US 2017/0365812 A1).
Regarding claim 9, Kwon in view of Lee and Hasegawa discloses substantially the entire claimed invention, as applied to claim 7 above, including the second conductive layer is deposited by a sputtering process (Kwon: Col. 11, lines 43-44).
Kwon in view of Lee and Hasegawa does not disclose the first conductive layer is deposited by a sputtering process.
Choung teaches in Fig. 6C and related text the first conductive layer 241 (bottom sublayer of a multilayer structure) is deposited by a sputtering process ([0061], lines 1-3 and [0077], lines 1-2).
Kwon, Lee, Hasegawa and Choung are analogous art because they each are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon in view of Lee and Hasegawa with the specified features of Choung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Kwon in view of Lee and Hasegawa to deposit the first conductive layer by a sputtering process, as taught by Choung, in order to increase a deposition rate of the first conductive layer and thereby decrease a deposition time, owing to the generally higher deposition rate for sputtering compared to evaporation.
Claims 16, 18, 19, 22, 25-27, 29 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 6,013,538) in view of Yagi et al. (JP 2002184567 A).
Regarding claim 16, Burrows shows in Fig. 1 and related text a method of making a multi-color organic light-emitting diode array (Col. 11, lines 13-15 and 31-35), the method comprising:
depositing a first electrode 112 on a substrate 111 (Col. 4, line 44); 
forming a first patterned photoresist structure 115a/115b for a first color (e.g., blue; see Col. 11, lines 36-40) on the substrate (Col. 5, lines 25-36), comprising: 
depositing a first photoresist 115a onto the substrate (Col. 8, lines 46-47); 
depositing a second photoresist 115b onto the substrate (Col. 7, lines 53-55); 
exposing the second photoresist to an exposure pattern (Col. 7, lines 66-67 and Col. 8, line 1); and 
developing the exposed second photoresist and the first photoresist (Col. 8, lines 1-8 and 46-47); 
depositing a first organic light-emitting structure 116 onto the substrate through the first patterned photoresist structure (Col. 5, lines 56-65 and Col. 11, lines 36-40); 
depositing a second electrode 117 on the first organic light-emitting structure (Col. 5, lines 66-67); and
depositing a first multi-layer capping structure 118 onto the second electrode, including depositing a first conductive layer (lithium (Li)) and a second conductive layer (aluminum (Al)) such that each of the first conductive layer and the second conductive 
forming a second patterned photoresist structure 115a/115b for a second color (e.g., green) on the substrate comprising baking the second patterned photoresist structure at a temperature less than a glass transition temperature of the first organic light-emitting structure (Col. 5, lines 34-36; Col. 6, lines 8-9; Col. 7, lines 13-18; Col. 8, lines 46-47; Col. 9, lines 23-30; Col. 11, lines 43-56 and 60-61); and 
depositing a second organic light-emitting structure 116 onto the substrate through the second patterned photoresist structure for the second color such that the first organic light-emitting structure and the second organic light-emitting structure are not overlapping along the thickness direction of the substrate (Col. 5, lines 56-65 and Col. 11, lines 43-50 and 57-59; note: Burrows discloses a “side by side” arrangement of differently colored OLED devices in Col. 11, lines 31-35 although such an arrangement is not explicitly illustrated in Burrows’ drawings).
Burrows does not disclose depositing a distributed Bragg reflector comprising alternating layers of dielectric material on a substrate, depositing the first electrode on the distributed Bragg reflector, forming the first patterned photoresist structure for the first color on the distributed Bragg reflector, depositing the first photoresist onto the distributed Bragg reflector, depositing the second photoresist onto the distributed Bragg reflector, depositing the first organic light-emitting structure onto the distributed Bragg reflector through the first patterned photoresist structure, depositing the second organic light-emitting structure onto the distributed Bragg reflector through the second patterned 
Yagi teaches in Fig. 4 and related text depositing a distributed Bragg reflector 37 comprising alternating layers of dielectric material (SiO2/TiO2) on a substrate 31 (35/36) ([0061] and [0063] of attached English machine translation);
depositing the first electrode 32 on the distributed Bragg reflector ([0061], line 3); and
forming a directional optical guiding surface (bottom surface of convex lens portion 35) on the array of OLED structures 33 ([0061], lines 3-7).
Burrows and Yagi are analogous art because they both are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burrows with the specified features of Yagi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burrows’ embodiment to deposit a distributed Bragg reflector comprising alternating layers of dielectric material on a substrate, to deposit the first electrode on the distributed Bragg reflector, and to form a directional optical guiding surface on the array of OLED structures, as taught by Yagi, in order to focus the light that is extracted from the bottom surface of the substrate so that it can be used as a point light source (Yagi: [0067], lines 1-3), to emit light to the outside more efficiently without waste (Yagi: [0070], lines 1-2), and to increase the degree of integration of the OLED array (Yagi: [0068], lines 3-5).
in combination teach forming the first patterned photoresist structure for the first color on the distributed Bragg reflector, depositing the first photoresist onto the distributed Bragg reflector, depositing the second photoresist onto the distributed Bragg reflector, depositing the first organic light-emitting structure onto the distributed Bragg reflector through the first patterned photoresist structure, depositing the second organic light-emitting structure onto the distributed Bragg reflector through the second patterned photoresist structure for the second color, and forming the directional optical guiding surface on the first array of OLED structures and the second array of OLED structures, inasmuch as Burrows’ fabricating method will proceed with Yagi’s distributed Bragg reflector interposed between Burrows’ bottom electrodes 112 and substrate 111 in accordance with how the primary reference, Burrows, is being modified by the secondary reference, Yagi, in the current rejection (i.e., the distributed Bragg reflector of Yagi is being incorporated into the OLED device of Burrows to improve the light emission efficiency as explained by Yagi in paragraph [0070] thereof).
Regarding claim 18, Burrows in view of Yagi discloses the first organic light-emitting structure is configured to emit light at a first wavelength (e.g., blue) and the second organic light emitting structure is configured to emit light at a second wavelength (e.g., green) different from the first wavelength (Burrows: Col. 11, lines 36-50).
Regarding claim 19, Burrows in view of Yagi shows forming the second patterned photoresist structure comprises forming an undercut photoresist structure (Burrows: Fig. 1; Col. 5, lines 25-36; Col. 8, lines 46-47; Col. 11, lines 43-50).
Regarding claim 22, Burrows in view of Yagi discloses removing the patterned photoresist structure by exposure to a solvent after depositing the first conductive layer and the second conductive layer (Burrows: Col. 6, lines 62-64 and Col. 8, lines 46-47).
Regarding claim 25, Burrows in view of Yagi discloses substantially the entire claimed invention, as applied to claim 16 above.
Burrows in view of Yagi does not explicitly disclose developing the second patterned photoresist structure for less than 10 seconds.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Burrows in view of Yagi to develop the second patterned photoresist structure for less than 10 seconds, in order to optimize an undercut profile of the second patterned photoresist structure (Burrows: Col. 5, lines 25-36 and Col. 8, lines 46-47).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which 
Regarding claim 26, Burrows in view of Yagi discloses substantially the entire claimed invention, as applied to claim 16 above.
Burrows in view of Yagi does not explicitly disclose developing the first photoresist for less than 3 seconds.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Burrows in view of Yagi  to develop the first photoresist for less than 3 seconds, in order to optimize an undercut profile of the patterned photoresist structure (Burrows: Col. 5, lines 25-36 and Col. 8, lines 46-47).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which 
Regarding claim 27, Burrows in view of Yagi discloses removing the first patterned photoresist structure by exposure to a solvent after depositing the first conductive layer and the second conductive layer (Burrows: Col. 6, lines 62-64 and Col. 8, lines 46-47).
Regarding claim 29, Burrows in view of Yagi shows depositing a second multi-layer capping structure 118 onto the second organic light emitting structure, the second multi-layer capping structure comprising multiple conductive layers (Li/Al), wherein a lateral extent of the second multi-layer capping structure is greater than a lateral extent of the second organic light-emitting structure (Burrows: Fig. 1; Col. 6, lines 19-20 and 37-38 and Col. 11, lines 43-56).
Regarding claim 35, Burrows in view of Yagi discloses the alternating layers of dielectric material in the distributed Bragg reflector comprise two different materials having different refractive indices (Yagi: [0063], lines 1-3).
Regarding claim 36, Burrows in view of Yagi discloses the two different materials in the alternating layers of dielectric material are silicon dioxide and titanium oxide (Yagi: [0063], lines 1-3).
Regarding claim 37, Burrows in view of Yagi discloses the directional optical guiding surface is a dielectric surface (Yagi: [0044]-[0046]; [0062]).
Regarding claim 38.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 6,013,538) in view of Yagi et al. (JP 2002184567 A) as applied to claim 16 above, and further in view of Choung et al. (US 2017/0365812 A1).
Regarding claim 21, Burrows in view of Yagi discloses substantially the entire claimed invention, as applied to claim 16 above, including depositing the second organic light-emitting structure by an evaporation process (Burrows: Col. 12, lines 35-37).
Burrows in view of Yagi does not explicitly disclose depositing the first conductive layer and the second conductive layer by a sputtering process.
Choung teaches in Fig. 6C and related text depositing the first conductive layer 241 (bottom sublayer of a multilayer structure) and the second conductive layer 241 (top sublayer of a multilayer structure) by a sputtering process ([0061], lines 1-3 and [0077], lines 1-2).
Burrows, Yagi and Choung are analogous art because they each are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burrows in view of Yagi with the specified features of Choung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Burrows in view of Yagi to deposit the first conductive layer and the second conductive layer by a sputtering process, as taught by Choung, in order to increase a deposition rate of each of the first conductive layer and the second conductive layer and thereby decrease a deposition .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 6,013,538) in view of Yagi et al. (JP 2002184567 A) as applied to claim 16 above, and further in view of Canavello et al. (US 4,212,935).
Regarding claim 23, Burrows in view of Yagi discloses substantially the entire claimed invention, as applied to claim 16 above.
Burrows in view of Yagi does not explicitly disclose the baking the second patterned photoresist structure comprises conditions of less than 75 [Symbol font/0xB0]C for at least 1.5 hours.
Canavello teaches in Fig. 2 and related text the baking the second patterned photoresist structure 10 comprises conditions of less than 75 [Symbol font/0xB0]C (Col. 6, lines 13-14 and Col. 7, lines 58-61).
Canavello does not disclose a baking time of at least 1.5 hours.
Burrows and Canavello are analogous art because they both are directed to semiconductor manufacturing methods using undercut photoresist structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burrows in view of Yagi with the specified features of Canavello because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burrows’ embodiment to bake the second patterned photoresist structure at less than 75 [Symbol font/0xB0]C, as taught by Canavello, wherein the baking time is at least 1.5 hours, in order to avoid heating organic layers used in OLEDs 
Generally, differences in temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc..
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 6,013,538) in view of Yagi et al. (JP 2002184567 A) as applied to claim 16 above, and further in view of Krahn et al. (US 9,505,955 B1).
Regarding claim 24, Burrows in view of Yagi discloses substantially the entire claimed invention, as applied to claim 16 above.
Burrows in view of Yagi does not disclose rehydrating the first patterned photoresist structure and the second patterned photoresist structure for at least 1.5 hours prior to exposure.
Krahn teaches rehydrating the first patterned photoresist structure and the second patterned photoresist structure prior to exposure (Col. 15, lines 4-21).
Krahn does not explicitly disclose the rehydrating of the first patterned photoresist structure and the second patterned photoresist structure for at least 1.5 hours prior to the exposure.
Burrows, Yagi and Krahn are analogous art because they each are directed to semiconductor manufacturing processes utilizing photoresist materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burrows in view of Yagi with the specified features of Krahn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Burrows in view of Yagi to rehydrate the first patterned photoresist structure and the second patterned photoresist structure prior to exposure, as taught by Krahn, wherein the rehydration time 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 10,090,484 B1) in view of Lee et al. (US 2012/0018749 A1) and Hasegawa et al. (US 2012/0104367 A1) as applied to claim 30 above, and further in view of Yagi et al. (JP 2002184567 A).
Regarding claim 31, Kwon in view of Lee and Hasegawa discloses substantially the entire claimed invention, as applied to claim 30 above.
Kwon in view of Lee and Hasegawa does not disclose the two different materials in the alternating layers of dielectric material are silicon dioxide and titanium oxide.

Kwon, Lee, Hasegawa and Yagi are analogous art because they each are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon in view of Lee and Hasegawa with the specified features of Yagi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Kwon in view of Lee and Hasegawa to select the two different materials in the alternating layers of dielectric material to be silicon dioxide and titanium oxide, as taught by Yagi, in order to tune the reflectivity of the distributed Bragg reflector according to the wavelength of light emitted from the organic light-emitting structure.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 10,090,484 B1) in view of Lee et al. (US 2012/0018749 A1) and Hasegawa et al. (US 2012/0104367 A1) as applied to claim 7 above, and further in view of Drzaic (US 2018/0323242 A1).
Regarding claim 34, Kwon in view of Lee and Hasegawa discloses substantially the entire claimed invention, as applied to claim 7 above.

Drzaic teaches in Figs. 12-14 and related text the directional optical guiding surface 24 is a metasurface with periodic gratings or non-periodic gratings ([0052]-[0054]).
Kwon, Lee, Hasegawa and Drzaic are analogous art because they each are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon in view of Lee and Hasegawa with the specified features of Drzaic because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Kwon in view of Lee and Hasegawa to form the directional optical guiding surface to be a metasurface with periodic gratings or non-periodic gratings, as taught by Drzaic, in order to help to minimize color shifts in displayed images as a function of viewing angle (Drzaic: [0054]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 6,013,538) in view of Yagi et al. (JP 2002184567 A) as applied to claim 16 above, and further in view of Drzaic (US 2018/0323242 A1).
Regarding claim 39, Burrows in view of Yagi discloses substantially the entire claimed invention, as applied to claim 16 above.
Burrows in view of Yagi does not disclose the directional optical guiding surface is a metasurface with periodic gratings or non-periodic gratings.

Burrows, Yagi and Drzaic are analogous art because they each are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burrows in view of Yagi with the specified features of Drzaic because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Burrows in view of Yagi to form the directional optical guiding surface to be a metasurface with periodic gratings or non-periodic gratings, as taught by Drzaic, in order to help to minimize color shifts in displayed images as a function of viewing angle (Drzaic: [0054]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-10, 13, 14, 16, 18, 19, 21-27 and 29-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811